DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 03/12/2021, is acknowledged.

3.  Claims 12-14, 18-24 are pending.

4.  Applicant’s IDS, filed 9/22/2022, is acknowledged. 
 
5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
6.  Claims 12-14, 18, 20, 22  and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 12-14 encompass a genus of anti-Galectin-10 antibodies capable of treating any disease or condition associated with the presence or formation of galectin-10 crystals including asthma; chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia.

Claim 18 encompasses a genus of antibodies that binds to an epitope  comprising one or more amino acids of Ser2, Leu3, Leu4, Tyr8, Thr9, Glu10, Alal 1, Alal2, Serl3, Thrl6, Thr42, Glu43, Met44, Lys45, Asp49, lle50, Glu68, Tyr69, Gly70, Ala71, Lys73, Gln74, Gln75, Val76, Glu77, Ser78, Lys79, Asn80, Met81, Leu96, Pro97, Asp98, Lys99, Glnl01, Met103, Gly106, Glnl07, Ser108, Ser109, Tyrl10, Thr11, Aspl13, Hisl14, Argl15, liel16, Lysl17, Ala120, Gln125, Thr133, Lys134, Phe135, Asn136, Val137, Ser138, Tyr139, Leul40 and Lysl41, wherein the residues are identified with reference to SEQ ID NO: 141.

Claims 20,22 and 24 encompass a genus of anti-Gal-10 antibodies comprising up to 10% modification in the VH, VL and VHH.  

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of treating any disease or condition associated with the presence or formation of galectin-10 crystals including asthma; chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification fails to satisfy the written description requirement of 35 USC 112, 1st ¶, because the specification does not disclose a rec-ognized correlation between the structure of the galectin-10 protein of SEQ ID NO: 141 and the protein’s claimed function, treating each and every disease associated with the presence or formation of galectin-10 crystals.  Without this correlation, those of ordinary skill in the art would not be able to identify without further testing which amino acids sequence of SEQ ID NO: 141 (e.g., antigen/epitope, core structure or domain), to which the claimed antibody binds and treat a disease or condition associated with the presence or formation of galectin-10 crystals.  The specification does not provide art-recognized structure-function correlation for the claimed sequence.

The specification discloses that the term "modified antibody" may also be used herein to refer to amino acid sequence variants of the antibodies of the invention as structurally defined herein. It will be understood by one of ordinary skill in the art that an antibody may be modified to produce a variant antibody which varies in amino acid sequence in comparison to the antibody from which it was derived [0181].
[0185] "Affinity variants"--As used herein, the term "affinity variant" refers to a variant antibody which exhibits one or more changes in amino acid sequence compared to a reference antibody, wherein the affinity variant exhibits an altered affinity for the target antigen in comparison to the reference antibody. For example, affinity variants will exhibit a changed affinity for galectin-10, as compared to the reference galectin-10 antibody. Preferably the affinity variant will exhibit improved affinity for the target antigen, e.g. galectin-10, as compared to the reference antibody. 
[0186] Affinity variants typically exhibit one or more changes in amino acid sequence in the CDRs, as compared to the reference antibody. Such substitutions may result in replacement of the original amino acid present at a given position in the CDRs with a different amino acid residue, which may be a naturally occurring amino acid residue or a non-naturally occurring amino acid residue. The amino acid substitutions may be conservative or non-conservative. 
[0448] The results show that all of the clones tested (17 in total) were able to block the CLC formation. Among the scFv-human Fc panel, the clones 4610, 2E11 and 6F5 showed the best efficacy to block the CLC formation. The clone 1D11 showed the best potency to block the formation of the CLC among the mouse IgG1 panel. Clone 6A05 showed no CLC formation, even at the lowest ratio galectin-10/mouse IgG1 anti-galectin-10, and the reason for this is unclear. However, all the negative controls (galectin-10 incubated with irrelevant scFv-human Fc or mouse IgG1, buffer or BSA (2 mg/mL)) showed 100% CLC formation after 2 days of incubation.
[0450] Table 10 shows that most of the tested galectin-10 antibody clones were able to dissolve pre-existing CLCs. This dissolution happened in less than 2 hours of incubation with the anti-galectin-10 molecules.
The specification at  [0442] discloses that in order to identify the galectin-10 binding sites of the different clones, an epitope mapping method (TANDEM), using the BLI technology, was established. Briefly, the galectin-10-His was captured on anti-HIS 1K sensor tips, before incubation with an excess of one antibody (called the "saturating" antibody) then directly transferred to a solution containing the "competitor" antibody at a suboptimal concentration. If the "saturating" and the competitor antibody bind to the same binding sites, no binding of "competitor" will be detected (expressed in nm shift). If they do not share the epitope, the "competitor" antibody will be able to bind in presence of the "saturating" antibody. An isotype control was used as a negative control for "saturating" antibody, where all the clones used as "competitor" antibodies showed a clear binding to galectin-10. 
 [0443] The results showed that the 10 clones tested compete with each other, suggesting that they bind to the same binding site/epitope on galectin-10-His. 
[0444] A similar approach was used for the first panel of scFv-human Fc fusion. All bound on the same epitope on galectin-10 (data not shown) i.e. the same epitope as the mIgG1 anti-galectin-10.
It is noted that  human galectin-10 is  142 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of Gal-10 are capable of treating any disease or condition associated with the presence of formation of galectin-10 crystals, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.
Artisans are well aware that knowledge of a given antigen (for instance human galectin-10) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope of the galectin-10 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims and binding affinity,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-galectin-10 antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-galectin-10 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of galectin-10 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).


The claims are directed to a genus of anti-galectin-10 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Galectin-10 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.




Claims 20, 22, 24 encompass a genus of ant-Gal10 antibodies that comprising modification in which modification of the amino acids may vary in either or both the VH CDRs and/or VL CDRs region via addition, deletion, substitution or insertion of one or more amino acids.  

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the  1D11, 6F5, 4E8, 1C9 3A03, 1A12, 2E12, 4G05, 2C02, 4B10, 6A11, 4H10, 6F11, 2B11, 2E12, 6A05, 6A05, 6A08, 2F09, 6F06, 6B06, 6E10, 7B7, 8H11, 10A06, 10B02, 10D02, 11F02, 11F12, 12G12, 13H07, 14F10, 13C06, 13V07, 14E10, 13D12, 13A05, 13E04, 13E04, 14E04, 13E02, 13C10, 13E07, 13C03, 13B06, 1D6 and 15A2  antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce monoclonal antibodies as broadly defined by the claims.   

The specification discloses only a single species within the instant claim scope genus of modification up to 10% modification of the VHH, or VH and/or VL. The instant application encompasses (but does not exemplify) fragments and analogs (deletion/addition/substitution) to the claimed 1D11, 6F5, 4E8, 1C9 3A03, 1A12, 2E12, 4G05, 2C02, 4B10, 6A11, 4H10, 6F11, 2B11, 2E12, 6A05, 6A05, 6A08, 2F09, 6F06, 6B06, 6E10, 7B7, 8H11, 10A06, 10B02, 10D02, 11F02, 11F12, 12G12, 13H07, 14F10, 13C06, 13V07, 14E10, 13D12, 13A05, 13E04, 13E04, 14E04, 13E02, 13C10, 13E07, 13C03, 13B06, 1D6 and 15A2 .  There is no teaching identifying what amino acids can be varied within the VL or VH antibody regions and still retain specific binding member that binds galectin-10.  Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompass antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 6 CDRs as being essential structure of antibody’s binding site, and thus when intact, would provide enough structure to define the antibody’s binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR’s) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VL or VH regions of the disclosed antibody and the retention of a specific binding antibody that binds galectin-10 to satisfy the WD requirement for the claims.


With respect to the recitation an antibody which does not comprise modification in  6 CDRs of the antibodies 1D11, 6F5, 4E8, 1C9 3A03, 1A12, 2E12, 4G05, 2C02, 4B10, 6A11, 4H10, 6F11, 2B11, 2E12, 6A05, 6A05, 6A08, 2F09, 6F06, 6B06, 6E10, 7B7, 8H11, 10A06, 10B02, 10D02, 11F02, 11F12, 12G12, 13H07, 14F10, 13C06, 13V07, 14E10, 13D12, 13A05, 13E04, 13E04, 14E04, 13E02, 13C10, 13E07, 13C03, 13B06, 1D6 and 15A2, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


7.  Claims 12-14, 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating asthma with the specific anti-galectin-10 antibodies having the CDRs sequences of 1D11, 6F5, 4E8, 1C9 3A03, 1A12, 2E12, 4G05, 2C02, 4B10, 6A11, 4H10, 6F11, 2B11, 2E12, 6A05, 6A05, 6A08, 2F09, 6F06, 6B06, 6E10, 7B7, 8H11, 10A06, 10B02, 10D02, 11F02, 11F12, 12G12, 13H07, 14F10, 13C06, 13V07, 14E10, 13D12, 13A05, 13E04, 13E04, 14E04, 13E02, 13C10, 13E07, 13C03, 13B06, 1D6 and 15A2 , does not reasonably provide enablement for the methods recited in claims 12-14 and 18-24.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The claims encompass the treatment of any disease or condition associated with the presence or formation of galectin-10 crystals including asthma; chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification at Figures 12A-12F provide proof of concept that solubilizing Gal10 crystals in vivo reduce key features of asthma in a humanized mouse model (Fig. 12A).

The clone 1D11 showed the best potency to block the formation of the CLC among the mouse IgG1 panel. Clone 6A05 showed no CLC formation [0443].

[0449] Clone 1D11 showed the best capacity to dissolve the pre-existing CLCs (FIG. 9B), where full dissolution was reached after 1 hour. The clones 6F05 and 4E08 showed similar dissolution capacity, with more than 90% CLC dissolution after 90 minutes of incubation.

[0461] In experiments addressing the pro-inflammatory effects of galectin-10 crystals, on days 1, 3, 7 and 9 NRG mice were treated with the following regimens: Regimen 1, 200 μg of isotype control antibodies intratracheally (diluted in 30 μl of PBS); Regimen 2, 10 μg of recombinant galectin-10 crystals (1 μl of the stock)+200 μg of isotype control antibodies intratracheally (diluted in 30 μl of PBS); Regimen 3, 10 μg of recombinant galectin-10 crystals (1 μl of the stock)+200 μg of 1D11 antibodies intratracheally (diluted in 30 μl of PBS) (FIG. 12A).

[0462] From day 11 onwards, mice received i.t. injections of 200 μg of isotype antibody or 200 μg of 1D11 antibody three times per week until the day of sectioning. On day 27, all mice were challenged one final time intratracheally with 20 μg of house dust mite extract (Greer) diluted in 80 μl of PBS. All mice were sacrificed on day 28.

[0463] After 28 days, the degree of lung inflammation (FIG. 12B) was considerably higher in mice receiving galectin-10 crystals+isotype versus isotype alone during the HDM challenge period. Treatment with 1D11 antibody reversed the enhancing effect of galectin-10 crystals on lung inflammation. Furthermore, an investigator-blinded morphometric analysis (using QuPath image analysis software for pathology) was performed to assess the degree of cell influx in a perimeter of 500 μm from the basement membrane of the airways. This analysis revealed a markedly increased influx of inflammatory cells around the airways (FIG. 12E).

Treatment with 1D11 antibody reversed the enhancing effect of galectin-10 crystals on IgE concentration [0464].

Treatment with 1D11 antibody reversed the enhancing effect of galectin-10 crystals on MUCSAC mRNA concentration. More detailed histological analysis revealed markedly enhanced goblet cell metaplasia and mucus production, as visualized by enhanced PAS staining of lung epithelial cells that had the typical granule-rich aspect of goblet cells [0466].

Addition of CLCs to HDM boosted the degree of bronchoconstriction compared with HDM alone and treatment with 1D11 completely neutralized this effect (see FIG. 12F) [0467].

The specification discloses that crystals were isolated from the sticky mucus of CRSwNP patients. Airway mucosal tissue and/or secretions were collected from patients undergoing endoscopic sinus surgery for chronic rhinosinusitis with nasal polyps (CRSwNP) (FIG. 2A) [0374] .


The specification fails to provide a correlation between anti-galectin-10 antibodies and treatment each and every diseases or condition associated with the presence or formation of galectin-10 crystals including chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia. 

The specification fails to show that each and every diseases or condition associated with the presence or formation of galectin-10 crystals including chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia release/secrete galectin-10 crystals in the mucus of the patients.  It is noted that the claimed anti-galectin-10 antibodies cannot cross the cell membrane and the site of action of the anti-galectin-10 antibodies must be extracellular where the crystals presence. 

Applicant fails to demonstrate in vivo treatment of each and every diseases or condition associated with the presence or formation of galectin-10 crystals using anti-galectin-10 antibodies.

Besides asthma, the specification does not provide exemplification of animal model to treat each and every diseases or condition associated with the presence or formation of galectin-10 crystals. No effect of any therapy was administered to chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia with anti-galectin-10 antibodies.

Claim 1 encompasses treating a genus of  “disease or condition associated with the presence or formation of galectin-10 crystals”, Applicant is claiming that anti-galectin-10 antibodies can be the magic bullet against all diseases associated with the presence of formation of galectin-10 crystals including chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia. The issue is whether or not the claimed antibody would function as therapeutic agent for the treatment each and every disease. In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the pharmaceutical composition as claimed, and absence of working examples providing evidence which is reasonably predictive that the claimed pharmaceutical composition are effective for each and every disease or condition associated with the presence or formation of galectin-10 crystals, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed pharmaceutical composition with a reasonable expectation of success.

However, given the relatively incomplete understanding in correlating between NRG mice and in vivo animal models to clinical treatment each and every disease/condition associated with the presence or formation of galectin-10 crystals involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.


While Applicant discloses in specification the scientific theory underlying his invention that galectin-10 crystals can induce a pro-inflammatory response in vivo and anti-galectin-10 antiboides that dissolve galectin-10 crystals can be used to treat disease or condition associated with the presence or formation of galectin-10 crystals . However, the scientific theory is very general and does not render the invention predictable. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with anti-galectin-10 antibodies are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-galectin-10 antibodies, encompassed by the claims. Besides asthma, it is not clear that the effect of the anti-galectin-10 antibodies is treating all the claimed diseases/disorders.

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are drawn to the treatment of patients suffering from chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia using the anti-galectin-10 antibodies. Besides treatment of asthma, no working empirical data demonstrating that the anti-galectin-10 antibodies would be use for  the claimed diseases/conditions. The specification lacks empirical data on the in vivo efficacy of the anti-galectin-10 antibodies on patient including human. The experiments in the specification never successfully used the anti-galectin-10 antibody to treat chronic rhinosinusitis; celiac disease; helminth infection; gastrointestinal eosinophilic inflammation; cystic fibrosis (CF); allergic bronchopulmonary aspergillosis (ABPA); Churg-Strauss vasculitis; chronic eosinophilic pneumonia; and acute myeloid leukemia.

The lack of any working examples is exacerbated because the invention is in a highly unpredictable art- disease or condition associated with the presence or formation of galectin-10 crystals - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of the anti-galectin-10 antibody in the disease or condition associated with the presence or formation of galectin-10 crystals with anti-galectin-10 antibody.


If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03. 

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


8.  No claim is allowed.

9.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Persson EK, et al. Protein crystallization promotes type 2 immunity and is reversible by antibody treatment. Science. 2019;364(6442) (IDS C11). 

(ii) Stoops, S., Scientists (dis)solve a century-long mystery to treat asthma and airway inflammation. NEWS RELEASE 23-MAY-2019 .  

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 12, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644